Citation Nr: 1410889	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas which denied the benefit sought on the appeal.    

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 


FINDINGS OF FACT

1.  In a June 1985 Board decision, the Board denied a claim for service connection for a back disorder, based on the determination that the pre-existing back disorder was not aggravated by service.  

2.  The Veteran did not request reconsideration of the June 1985 Board decision.  

3.  The evidence received since the June 1985 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision, which denied entitlement to service connection for a back disorder, is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984).

2.  New and material evidence has not been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108, 7104(b) (West 2013); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Further, VA must provide the information for how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen a previously denied claim for service connection, VA must provide the Veteran with appropriate VCAA notice under Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must provide definition of new and material evidence; describe the evidence required to establish a claim of service connection; and inform the Veteran of the basis for the prior denial).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter in November 2010.  The Veteran was notified of the evidence needed to substantiate his claim, he was given information for how VA determines disability ratings and effective dates, and he was provided proper notice under Kent.  The Board finds that VA has satisfied the duty to notify.    


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Because the Veteran has not identified any additional evidence pertinent to the claim and there are no additional records to obtain, the Board finds that VA has satisfied the duty to assist.  38 U.S.C.A. § 5103A. 

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Generally, a new theory of entitlement is not new and material evidence.  In addition, a new theory of causation for the same disease or injury that was the subject of a previously denied claim by the Board cannot be the basis to reopen the claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).
If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a June 1985 Board decision, the Board denied a claim for service connection for a back disorder, based on the determination that the Veteran's back disorder was not aggravated by service.  The Veteran conceded that he had a back disorder prior to service.  The Board noted that the Veteran did complain of back pain in service, but no disc disease was demonstrated in service.  The Board also noted that the Veteran had surgery for the disc disease several years after service.  After the Veteran was notified of the adverse decision, the Veteran did not request reconsideration or otherwise contest the Board decision.  No additional evidence was submitted within a year of the June 1985 Board decision.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984).

At the time of the June 1985 Board decision, the evidence of record included the Veteran's contention that military service permanently aggravated his current back disorder.  The Veteran contended that the Army was aware of the disability, but ignored it and required the Veteran to go through vigorous basic training.  Also included was an October 1966 statement by a chiropractor opining that any abnormal stress or strain applied to the Veteran's spine could result in disability.  Physical and radiological findings indicated severe lumbosacral instability.  Service treatment records were associated with the file and showed that the Veteran complained of back pain, aching, and soreness on several occasions.  An April 1967 service treatment record showed an impression of muscular strain, and x-ray reports were negative.  An April 1984 VA examination showed a diagnostic impression of postoperative status herniated nucleus pulposus of the right lower lumbar region.  Post-service VA treatment records and x-ray reports show that the Veteran has a back disorder.    

First, the additional evidence presented since the June 1985 Board decision includes a March 2013 statement in which the Veteran contends that combat service in Vietnam aggravated his pre-existing back disorder.  See also February 2011 notice of disagreement.  The Veteran is competent to report that he was in a combat situation in Vietnam.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's credibility is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's contention that combat service aggravated his back disability is a new theory of causation.  The Veteran's contention of combat service does not indicate that the Veteran's back disability was aggravated beyond the natural progress or permanently increased in severity.  For this reason, VA's duty to provide a medical examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because VA's duty to provide a medical examination is not triggered, the Board finds that the Veteran's contention of combat service does not raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Veteran's contention of combat experience is not new and material evidence under 38 C.F.R. § 3.156(a).  Because the Veteran's contention that combat service aggravated his pre-existing back disability does not constitute new and material evidence, reopening the claim for service connection for a back disability on this basis is not warranted.  See 38 U.S.C.A. § 7104(b); Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). 
Second, the additional evidence presented since the June 1985 Board decision includes the Veteran's contention that the stress or strain inflicted by training in the Army resulted in the worsening of the Veteran's back disability.  The Veteran references the October 1966 statement opining that any abnormal stress or strain applied to the Veteran's spine could result in disability.  See e.g., February 2011 notice of disagreement.  The Veteran further contends that he notified the Army of his pre-existing back disability, but that he was nevertheless required to undergo training in service.  The Veteran contends that because training and combat service aggravated his back disability in service, he had to have surgery on his back after service.  Id.  Also, VA treatment records since the June 1985 Board decision show that the Veteran has a back disability.  The Board finds that this additional lay and medical evidence is essentially cumulative and redundant of evidence already of record.  The Veteran's contentions have remained the same, and the medical evidence continues to show a current back disability. 

For these reasons, the Board finds that the additional evidence submitted since the June 1985 Board decision does not offer any new and material information showing that the Veteran's back disability permanently increased in severity beyond the natural progress due to service.  Therefore, the application to reopen the service connection claim for a back disability is denied.  38 C.F.R. § 3.156.

Because the evidence received since the June 1985 Board decision does not fulfill the threshold burden of constituting new and material evidence to reopen the prior final decision, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).








	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a back disability has not been received, and the claim to reopen is denied.    




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


